Citation Nr: 0627468	
Decision Date: 08/30/06    Archive Date: 09/06/06

DOCKET NO.  02-20 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for stricture of the 
esophagus with dysphagia, secondary to service-connected 
residuals of a laparotomy with gastritis.



REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran 

ATTORNEY FOR THE BOARD

Joseph Michael Horrigan


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
November 1974 to December 1980.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a June 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.

In January 2004, the veteran testified at a hearing before 
the undersigned Acting Veterans Law Judge. A transcript of 
the hearing is part of the record.

In September 2004 the Board REMANDED this appeal to the RO 
for further development.  

For reasons discussed below, the appeal is again REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  


REMAND

In March 2005, the veteran submitted a statement to the RO 
indicating that he had received recent treatment for his 
esophageal stricture at a VA medical center and that evidence 
of this treatment was relevant to his current claim.  Under 
the duty to assist, the VA records must be obtained. 
38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet. App. 611(1992). 

Accordingly, the case is REMANDED for the following action:

1.	Obtain all VA records since March 7, 
2002, from the Montgomery VA Medical 
Center in Jackson Mississippi, 
including any tests that were performed 
in February 2005.    

2.	Then, the claims folder should be 
reviewed by the VA physician who 
conducted the VA examination of March 
28, 2005.  After a review of the 
record, this physician should either 
confirm or modify the opinion regarding 
the etiology of the veteran's 
esophageal stricture expressed at the 
conclusion of the March 2005 
examination.  If the physician who 
conducted the March 2005 examination is 
unavailable, the review may be 
undertaken by another VA physician.  

3.	Then, the RO should review the 
veteran's claim.  If the benefit sought 
is denied, the veteran and his 
representative should be provided a 
supplemental statement of the case and 
the case should then be returned to the 
Board. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
GEORGE E. GUIDO JR.
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


